MEMORANDUM OPINION
                                           No. 04-11-00157-CR

                                      Darryl Ponciano BARRERA,
                                               Appellant

                                                      v.

                                          The STATE of Texas,
                                                Appellee

                      From the 290th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2011-CR-0363-W
                              Honorable Melisa Skinner, Judge Presiding

PER CURIAM

Sitting:           Phylis J. Speedlin, Justice
                   Rebecca Simmons, Justice
                   Steven C. Hilbig, Justice

Delivered and Filed: April 13, 2011

DISMISSED

           The trial court’s certification in this appeal states that “this criminal case is a plea-bargain

case, and the defendant has NO right of appeal.” Rule 25.2(d) of the Texas Rules of Appellate

Procedure provides that an appeal “must be dismissed if a certification that shows the defendant

has the right of appeal has not been made part of the record under these rules.” TEX. R. APP. P.

25.2(d). The clerk’s record, which was filed on CD-ROM, contains a written plea bargain, and

the punishment assessed did not exceed the punishment recommended by the prosecutor and
                                                                                   04-11-00157-CR


agreed to by the defendant; therefore, the clerk’s record supports the trial court’s certification

that defendant has no right of appeal. See TEX. R. APP. P. 25.2(a)(2). In addition, appellant’s

counsel has filed a letter in which she states that she has reviewed the electronic clerk’s record

and “can find no right of appeal for Appellant;” counsel concedes that the appeal must be

dismissed. In light of the record presented, we agree with appellant’s counsel that Rule 25.2(d)

requires this court to dismiss this appeal. TEX. R. APP. P. 25.2(d). Accordingly, the appeal is

dismissed. See TEX. R. APP. P. 25.2(d).

                                                     PER CURIAM



DO NOT PUBLISH




                                               -2-